On Motion eor Rehearing.
Mr. Justice Moore
delivered the opinion of the court.
In a petition for a rehearing, filed herein, attention is directed to a misstatement of fact in the former opinion to the effect that the plaintiff received a letter, setting out a copy thereof, from a director of the corporation, instead of from a stockholder thereof. No distinction, however, was made between a director and a stockholder as to the right of either to bind a corporation by his unauthorized act, and any inadvertence in the use of the word mentioned was immaterial. The only legal principle involved of which we entertained a doubt, was the right of F. J. Eiesel, a stockholder of the defendant, to bind the corporation by a letter purporting to have been written by it, denying all liability for commissions alleged to have been earned by the plaintiff, thereby excusing the latter from making a tender of the sum of money admitted to be due the defendant as the remainder of the consideration for the land. The plaintiff, as a witness in his own behalf, testified that the contract whereby the real property in question was stipulated to be sold and conveyed to him, though signed by the president and secretary of the defendant, was dictated, by Eiesel, and that in order to secure a settlement of his demand he wrote to such stockholder, because he considered him as the principal interested in the company. As a witness for the defendant, Eiesel testified that he never was manager of the company, but, as he owned one third of the stock, he was consulted at the time the contract was drawn up, because he was so heavily interested in the corporation. We think it is fairly inferable from the testimony that Eiesel was the agent of, and authorized to act for, the corporation in writing the letter to plaintiff, upon the faith of which he acted; and, this being so, the petition is denied.
Reversed: Rehearing Denied.